VIPER NETWORKS, INC. EXHIBIT 23.1 Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 408-2695t FAX (619) 422-1465 t E-MAIL changgpark@gmail.comt To Whom It May Concern: The firm of Chang G. Park, CPA, Certified Public Accountant, consents to the inclusion of our report of August 3, 2007, on the reviewed condensed consolidated financial statements of Viper Networks, Inc. and Subsidiaries as of March 31, 2006, in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Chang G. Park, CPA CHANG G. PARK, CPA Chula Vista, CA 91910 August 6, 2007
